Citation Nr: 1505830	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include sleep apnea.  

2. Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 2002 to August 2002 and on active duty from May 2004 to October 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.  In September 2011, the RO notified the Veteran of a hearing scheduled in October 2011; he did not appear for the hearing, and has not requested to reschedule the hearing.  

During the pendency of this appeal, the Veteran had also initiated an appeal of the initial rating for posttraumatic stress disorder (PTSD).  The Board observes that the RO included sleep problems in the list of PTSD symptoms noted in the March 2010 rating decision which increased the PTSD rating.  See 38 C.F.R. § 4.14 (prohibiting the rating of the same manifestation of a disability under different diagnoses).  The Veteran limited his substantive appeal to the issues listed above; therefore, the PTSD matter is not before the Board.  

The issue of service connection for a sleep disorder, including sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The currently demonstrated lumbosacral spondylosis and disc herniation as likely as not began during the Veteran's period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's lumbosacral spondylosis and disc herniation was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the claim of service connection for a thoracolumbar spine disability.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).

An October 2007 VA examination report diagnosed lumbosacral spondylosis and L4-S1 disc herniation.  See Dorland's Illustrated Medical Dictionary 1743 (30th ed. 2003) (defining spondylosis as degenerative spinal changes due to osteoarthritis).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  

As the Veteran has a diagnosis of arthritis, service connection could be granted based on continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336.  In this case, the Veteran was not diagnosed with arthritis during or within a year of service, but he reports that he has had low back pain since service and a feeling of numbness radiating from the low back to the right foot.  The Veteran is competent to report pain in his back and numbness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds that the evidence in the record corroborates the Veteran's allegations of continuity of symptomatology.  

A March 2002 service treatment record shows that during active duty for training (ACDUTRA) he was seen for back pain after completing a confidence course; the diagnosis was acute low back pain.  He was subsequently activated for active duty in Operation Iraqi Freedom.  On an April 2004 pre-deployment health assessment, he indicated that he was in "excellent health."  However, on a September 2005 post-deployment health assessment, he indicated that he had recurrent back pain, muscle aches, and numbness or tingling in his hands or feet.  May 2007 VA treatment records show that he was seen for low back pain radiating to the right foot.  The earliest medical record associated with the Veteran's file reflecting a pertinent postservice diagnosis is a May 2007 X-ray report with findings of spondylolisthesis and degenerative disc disease requiring clinical correlation.  An MRI report prepared shortly thereafter notes a two-year history of low back and bilateral extremity pain and shows bilateral spondylolysis, spondylolisthesis, and disc herniation of the lumbar spine.    

As the Veteran has diagnoses of lumbar spondylosis and degenerative disc disease with disc herniation, competent and credible evidence of back pain during service, and continuity of symptomatology since service, the Board finds that service connection is warranted under 38 C.F.R. § 3.303(b).


ORDER

Service connection for lumbosacral spondylosis and disc herniation is granted.  


REMAND

With respect to the sleep disorder claim, the January 2008 rating decision indicates that the Veteran failed to report for a VA examination related to his claim.  The Veteran asserts that he was not notified of such examination.  Further, the Veteran asserts that he has suffered with sleep apnea/a sleep disorder since service.  Therefore, under the duty to assist, the Veteran should be rescheduled for a VA examination to determine whether he has a diagnosed sleep disorder such as sleep apnea which is related to service.  While on remand, updated treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for a sleep disorder, to include sleep apnea.  

2. Thereafter, the AOJ must arrange for a respiratory examination of the Veteran to determine the nature and likely etiology of his sleep disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Does the Veteran have a diagnosis of sleep apnea?  

(b) If so, is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's sleep apnea is related to his service?  Please consider and discuss as necessary that the Veteran is service-connected for PTSD, to include sleep problems (insomnia) as a manifestation of his PTSD.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


